                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

LATINA M. H.,                                       §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §           Case No. 3:18-cv-1855-M
                                                    §
NANCY A. BERRYHILL,                                 §
Acting Commissioner of the                          §
Social Security Administration,                     §
                                                    §
        Defendant.                                  §

                      MEMORANDUM OPINION AND ORDER

        Plaintiff Latina M. H.1 filed a civil action seeking judicial review pursuant to

42 U.S.C. § 405(g) of a final adverse decision by the Commissioner of Social

Security. For the reasons explained below, the Court AFFIRMS the

Commissioner’s decision.

                                           Background

        Plaintiff alleges that she is disabled due to several impairments, including

“chronic headaches, pinch nerve left side, back issues, chronic pain, depression,

circulation in feet, diabetic, eye problem blurred vision, sleep apnea, and stomach

issues.” Pl.’s Br. 4 (ECF No. 21); Administrative Record 73-74 (“A.R.”) (ECF No.

16-1). After her applications for disability insurance benefits2 and supplemental



1 The Court uses only Plaintiff’s first name and last initial as instructed by the May 1, 2018 Memorandum
Re: Privacy Concern Regarding Social Security and Immigration Opinions issued by the Committee on
Court Administration and Case Management of the Judicial Conference of the United States.
2 “The Social Security Administration (SSA) determined that [Plaintiff] did not meet the insured status

requirements for purposes of entitlement to disability insurance cash benefits. However, based on her

                                                   1
security income were denied initially and on reconsideration, Plaintiff requested a

hearing before an administrative law judge (“ALJ”). That hearing took place in

Dallas, Texas, on March 14, 2017. A.R. 29. At the time of the hearing, Plaintiff was

44 years old. See id. 41. She has a bachelor’s degree, can communicate in English,

and has past work experience as an admissions clerk and financial-aid specialist.

Id. 40-41, 53.

        The ALJ found that Plaintiff was not disabled and, therefore, not entitled to

Medicare Qualified Government Employment benefits or supplemental security

income. Id. 42. At step one of the five-step sequential evaluation,3 the ALJ found

Plaintiff had not engaged in substantial gainful activity since July 31, 2014. Id. 31.

At steps two and three, the ALJ found that Plaintiff had the severe impairments of

migraine headaches, lumbar and cervical spine degenerative disc disease, diabetes,

and obesity; nonetheless, the ALJ found that her impairments, or combination of

impairments, did not meet or equal the severity of any listed impairment in the

social security regulations. Id. 32-35. At step four, the ALJ found Plaintiff had the

residual functional capacity (“RFC”) to perform less than the full range of “light


Medicare qualified government employment (MQGE), she meets the special insured requirements for
Medicare purposes and could be entitled to Medicare Part A coverage if she were found disabled.” A.R. 29.
3 “In evaluating a disability claim, the Commissioner conducts a five-step sequential analysis to determine

whether (1) the claimant is presently working; (2) the claimant has a severe impairment; (3) the impairment
meets or equals an impairment listed in appendix 1 of the social security regulations; (4) the impairment
prevents the claimant from doing past relevant work; and (5) the impairment prevents the claimant from
doing any other substantial gainful activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007). The
claimant bears the initial burden of establishing a disability through the first four steps of the analysis; at
the fifth step, the burden shifts to the Commissioner to show that there is other substantial work in the
national economy that the claimant can perform. Id. at 448; Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir.
2014) (citations omitted). A finding that the claimant is disabled or not disabled at any point in the five-
step review is conclusive and terminates the analysis. Copeland, 771 F.3d at 923 (citing Leggett v. Chater,
67 F.3d 558, 564 (5th Cir. 1995)); Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987) (citing Barajas v.
Heckler, 738 F.2d 641, 643 (5th Cir. 1984) (per curiam)).

                                                      2
work” but determined that she could perform her past relevant work because it

does not require engaging in work-related activities precluded by her RFC. Id. 36-

42. At step five, relying on the testimony of a vocational expert, the ALJ found that

Plaintiff was also capable of working as a document preparer, touch-up screener,

and food and beverage order clerk—jobs that exist in significant numbers in the

national economy. Id. 42.

      Plaintiff appealed the ALJ’s decision to the Appeals Council. The Council

affirmed. Id. 6. Plaintiff then filed this action in federal district court and argues

the ALJ erred in finding her not disabled because (1) he failed to support his step-

two rejection of her mental health impairments with substantial evidence, and (2)

his RFC determination is not supported by substantial evidence since, though he

credited Plaintiff’s treating physician’s opinion, he failed to incorporate portions

of that opinion into his final RFC determination without explanation. Pl.’s Br. 4.

                                 Legal Standards

      Judicial “review of Social Security disability cases ‘is limited to two

inquiries: (1) whether the decision is supported by substantial evidence on the

record as a whole, and (2) whether the Commissioner applied the proper legal

standard.’” Copeland, 771 F.3d at 923 (quoting Perez v. Barnhart, 415 F.3d 457, 461

(5th Cir. 2005)); see also Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995) (citation

omitted). Substantial evidence is “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation

                                          3
marks and citation omitted); see also Copeland, 771 F.3d at 923 (quoting Perez,

415 F.3d at 461) (“Substantial evidence is ‘more than a mere scintilla and less than

a preponderance.’”). The Commissioner, and not the courts, resolves conflicts in

the evidence; thereafter, the Court may not “reweigh the evidence or try the

issues de novo.” Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995) (per curiam)

(citing Cook v. Heckler, 750 F.2d 391, 392-93 (5th Cir. 1985); Patton v.

Schweiker, 697 F.2d 590, 592 (5th Cir. 1983) (per curiam)). Accordingly, the

Court may not substitute its own judgment for the Commissioner’s, and it may

affirm only on the grounds that the Commissioner stated to support his decision.

Copeland, 771 F.3d at 923 (citing Cole v. Barnhart, 288 F.3d 149, 151 (5th Cir.

2002) (per curiam)).

                                     Analysis

                                         I.

      Plaintiff first argues the ALJ erred because his “rejection of [Plaintiff’s]

mental health issues at Step Two” is not supported by substantial evidence. Pl.’s

Br. 13. The Court finds, however, that substantial evidence supports the ALJ’s step-

two finding that Plaintiff’s mental health impairments were not severe.

      The Social Security Act defines “disability” as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A) (defining “disability” for the purpose of obtaining disability

                                         4
insurance benefits); see also 42 U.S.C. § 1382c(3)(A) (utilizing the same definition

with respect to supplemental security income). “[A]n impairment can be

considered as not severe only if it is a slight abnormality having such minimal effect

on an individual that it would not be expected to interfere with the individual's

ability to work, irrespective of age, education or work experience.” Loza v. Apfel,

219 F.3d 378, 392 (5th Cir. 2000) (emphasis in original) (citing Stone v. Heckler,

752 F.2d 1099, 1101 (5th Cir. 1985)). ALJs must utilize “the ‘special technique’” to

evaluate mental impairments. Randall v. Astrue, 570 F.3d 651, 658 (5th Cir. 2009)

(per curiam) (citing 20 C.F.R. § 404.1520a). The technique “requires an ALJ to rate

the degree of functional limitation regarding each medically determinable mental

impairment he finds.” Walker v. Colvin, 2015 WL 5836263, at *11 (N.D. Tex. Sept.

30, 2015) (citing 20 C.F.R. § 404.1520a(a)). This is done by evaluating four broad

functional areas: activities of daily living; social functioning; concentration,

persistence, or pace; and episodes of decompensation. Id. (citing 20 C.F.R.

§ 404.1520a(c)(3)). If the ALJ determines the plaintiff has mild or no limitation in

the first three areas and no limitation in the fourth area, the impairment will be

found not severe, “unless there is evidence that indicates that there is more than a

minimal limitation in the ability to do basic work activities.” Id. (citing 20 C.F.R.

§ 404.1520a(d)(1)); see also Andrews v. Astrue, 917 F. Supp. 2d 624, 635 (N.D.

Tex. 2013) (citations omitted).

      Plaintiff does not contend that the ALJ applied an improper standard in

evaluating the severity of her mental impairments; rather, she argues the ALJ’s

                                          5
finding that Plaintiff’s depression is not severe is unsupported by substantial

evidence. Pl.’s Br. 13. As a result, she argues the ALJ further erred by not

incorporating Plaintiff’s mental impairments into her RFC. Id. 16. But the ALJ

properly considered the four broad areas of mental functioning in determining

Plaintiff’s mental impairments to be non-severe and supported his findings with

substantial evidence. A.R. 34. Specifically, the ALJ found that Plaintiff has “no

limitation in understanding, remembering or applying information”; “no

limitation in interacting with others”; “no limitation in concentrating, persisting,

or maintaining pace”; and “no limitation in adapting or managing oneself.” Id. In

support of his finding that Plaintiff has no limitation in understanding,

remembering, or applying information, the ALJ cites Plaintiff’s testimony that she

earned a bachelor’s degree and can follow written instructions “okay” and spoken

instructions well. Id. 34, 53, 226. The ALJ supports his finding that Plaintiff has

no limitation in interacting with others by citing Plaintiff’s testimony that she

“spends time with others on the phone, goes out to eat, goes out to the movies, and

watches her grandchildren play at the playground.” Id. 34, 60-61. With respect to

his finding that Plaintiff has no limitation in concentrating, persisting, or

maintaining pace, the ALJ states that Plaintiff “reported she cannot pay attention

long, 15 minutes at most, and does not finish what she starts,” but he notes the

medical evidence contains no findings substantiating any such limitation. Id. 34,

226. Last, the ALJ supports his finding that Plaintiff has no limitation in adapting

or managing oneself with Plaintiff’s testimony that she lives in an apartment by

                                         6
herself, makes meals, gets help with her housework from her daughter, goes out

alone, drives, shops, and manages her finances. Id. 34-35, 52-53, 58-61. Because

the ALJ found that Plaintiff has no or mild limitation in any of the functional areas,

and there is no evidence that her mental impairments “create any specific

functional limitations regarding [her] ability to perform work related activities,”

he properly found her mental impairments non-severe. Id. 35.

      Additionally, after reviewing the record, the ALJ concluded that there is no

evidence that Plaintiff’s mental impairments meet the program’s durational

requirement. Id. Though Plaintiff’s treating, primary-care physician, Dr. Tamika

L. Perry, D.O., diagnosed Plaintiff with depression on May 13, 2014, and treated

her for “transient mental complaints . . . from the end of July through mid-

September 2014,” once Plaintiff “established care with Dr. Ramos, M.D., in

September 2014, . . . she rarely, if ever, voiced mental complaints and was

consistently within normal limits on mental status examination.” Id. 33, 454.

Plaintiff herself testified that she is prescribed medication for depression but no

longer receives counseling, and, “on filing, she attributed any alleged functional

limitations to physical rather than mental complaints.” Id. 33, 56, 221-28. In her

brief, Plaintiff asserts that she was treated for depression for more than 12 months

and cites her Hickory Trail Hospital Psychiatric medical records from April 4, 2011,

and Parkland Health medical records from December 11, 2015, April 27, 2016, and

September 11, 2016. Pl.’s Br. 14; A.R. 651, 861, 883, 902. The Hickory Trail records,



                                          7
however, are dated years before Plaintiff’s onset date,4 and, therefore, are not

within the relevant period. The Parkland records are within the relevant period,

but they fail to support any continuity of treatment because they only reference

Plaintiff’s depression as part of her past medical history. Because there is no

evidence that Plaintiff’s mental impairments lasted more than 12 months, the ALJ

properly concluded that they did not meet the durational requirement under the

Social Security Act, and are, therefore, not severe.

           Further, the ALJ’s determination that Plaintiff’s mental impairments are

non-severe is supported by substantial evidence, separate from the ALJ’s

evaluation of Plaintiff’s mental impairments under the “technique” or any failure

to meet the durational requirement. Substantial evidence under the Social Security

Act “means such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson, 402 U.S. at 401. And an impairment is not

severe where it does not interfere with an individual’s ability to work. See Loza,

219 F.3d at 392; see also Johnson v. Bowen, 864 F.2d 340, 348 (5th Cir. 1988) (per

curiam) (citing 20 C.F.R. §§ 404.1530, 416.930; Lovelace, 813 F.2d at 59) (“If an

impairment reasonably can be remedied or controlled by medication or therapy, it

cannot serve as a basis for a finding of disability.”). Here, the ALJ’s conclusion that

Plaintiff’s mental impairments are not severe because they do not “create any

specific functional limitations regarding [her] ability to perform work related

activities,” is supported by treating physician Dr. Perry’s September 9, 2015 mental


4   Plaintiff alleges disability beginning July 31, 2014. A.R. 29.

                                                         8
functional assessment questionnaire in which she stated “that [Plaintiff’s] mental

condition does not impose more than minimal limitations.” A.R. 33, 586. The ALJ

also noted that Dr. Perry’s opinion is consistent with Plaintiff’s new primary-care

physician Dr. Nosheen Rizvi Shah, M.D.’s, treating notes and mental status

examinations of Plaintiff. Id. 33-34. Plaintiff established care with Dr. Shah on

September 15, 2015, and on that date, she noted that Plaintiff “ha[d] a normal

mood and affect” and that “[h]er behavior [was] normal.” Id. 788. Additionally, on

March 4, 2015, treating neurologist Dr. Yong He, M.D.’s, mental status

examination reports that Plaintiff “was alert and fully oriented. Her speech was

clear and fluent. Naming, repetition, and calculations were intact. Her memory

was 3/3. She followed all commands and was cooperative.” Id. 33, 528. And the

“State Agency psychologists reviewed [Plaintiff’s] records and found that she had

no ‘severe’ mental impairment.” Id. 34, 75-80, 86. Accordingly, the Court finds

substantial evidence supports the ALJ’s finding that Plaintiff’s mental

impairments were not severe.

      Though the ALJ’s finding that Plaintiff’s mental health impairments were

non-severe is supported by substantial evidence, he still properly considered them

in formulating Plaintiff’s RFC, as required. See Dodd v. Colvin, 2014 WL 3738303,

at *5 (N.D. Tex. July 29, 2014) (citing 20 C.F.R. §§ 404.1529, 416.929; SSR 96-7p,

1996 WL 374186, at *1 (July 2, 1996), superseded by SSR 16-3p 2017 WL 5180304,

at *1 (Oct. 25, 2017); SSR 96-8p, 1996 WL 374184, at *5 (July 2, 1996)) (“The ALJ

must also consider limitations and restrictions imposed by all of an individual's

                                        9
impairments, even impairments that are not severe.”). Though the ALJ was

required to consider Plaintiff’s non-severe impairments in formulating her RFC,

he was “not required to incorporate limitations in the RFC that he did not find to

be supported in the record.” Id. (citing Muse v. Sullivan, 925 F.2d 785, 790 (5th

Cir. 1991) (“The ALJ as factfinder has the sole responsibility for weighing the

evidence and may choose whichever physician’s diagnosis is most supported by the

record.”)). The ALJ “considered all ‘severe’ and non ‘severe’ impairments in

formulating [Plaintiff’s] . . . residual functional capacity.” A.R. 35. Where

appropriate, he “included limitations to address [Plaintiff’s] non ‘severe’

impairments and subjective complaints.” Id. Accordingly, the ALJ did not err by

failing to incorporate any non-severe mental impairment in formulating Plaintiff’s

RFC.

                                         II.

       Plaintiff next argues the ALJ erred because his “RFC determination is not

supported by substantial evidence” since he “credit[ed] the opinion of Plaintiff’s

treating physician . . . [but] failed to incorporate portions of the opinion into his

final RFC determination without explanation.” Pl.’s Br. 16. However, the Court

finds the ALJ properly considered the medical opinion evidence and assessed

Plaintiff’s RFC.

       With respect to claims filed before March 27, 2017, the ALJ must evaluate

medical opinion evidence in the manner prescribed by 20 C.F.R. § 404.1527. Under

§ 404.1527(a)(1), “[m]edical opinions are statements from acceptable medical

                                         10
sources that reflect judgments about the nature and severity of your

impairment(s), including your symptoms, diagnosis and prognosis, what you can

still do despite impairment(s), and your physical or mental restrictions.”

Acceptable medical sources include licensed physicians—both medical and

osteopathic doctors—and licensed psychologists. 20 C.F.R. § 404.1502(a)(1)-(2).

And a treating source “means your own acceptable medical source who provides

you, or has provided you, with medical treatment or evaluation and who has, or

has had, an ongoing treatment relationship with you.” 20 C.F.R. § 404.1527(a)(2).

“A treating source’s medical opinion is entitled to controlling weight if it is (1) ‘well-

supported by medically acceptable clinical and laboratory diagnostic techniques’

and (2) ‘not inconsistent with’ other substantial evidence.” Bentley v. Colvin, 2015

WL 5836029, at *7 (N.D. Tex. Sept. 30, 2015) (quoting 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2); citing Newton v. Apfel, 209 F.3d 448, 455 (5th

Cir. 2000)). While, as Plaintiff points out, an “ALJ is not free to reject the

uncontroverted opinions of a treating physician regarding the limitations imposed

by Plaintiff's impairments solely because he has a different interpretation of the

evidence,” an ALJ may assign little or no weight to treating physicians’ opinions

for good cause. Munoz v. Astrue, 2010 WL 935452, at *8 (N.D. Tex. Feb. 22, 2010),

adopted by 2010 WL 972261 (N.D. Tex. Mar. 16, 2010) (citing Frank v. Barnhart,

326 F.3d 618, 622 (5th Cir. 2003) (per curiam)); Newton, 209 F.3d at 455-56

(citing Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994)). Good cause exists

when “relative to other experts . . . the treating physician’s evidence is conclusory,

                                           11
is unsupported by medically acceptable clinical, laboratory, or diagnostic

techniques, or is otherwise unsupported by the evidence.” Newton, 209 F.3d at 456

(citing Brown v. Apfel, 192 F.3d 492, 500 (5th Cir. 1999); Greenspan, 38 F.3d at

237; Paul v. Shalala, 29 F.3d 208, 211 (5th Cir. 1994), overruled on other grounds

by Sims v. Apfel, 530 U.S. 103, 107 (2000)).

      Unless controlling weight is given to a treating source’s opinion per

§ 404.1527(c)(2), an ALJ must consider the following factors in determining the

weight to give to “any medical opinion”: (1) the physician’s examining relationship;

(2) the nature and extent of the treatment relationship: length of treatment and

frequency of examination; (3) the support a medical source presents for its

opinion, in terms of objective evidence and explanation; (4) the consistency of the

opinion with the record as a whole; (5) the specialization of the physician; and (6)

other factors, including a medical source’s amount of understanding of “our

disability programs and their evidentiary requirements.” 20 C.F.R. § 404.1527(c).

Medical sources other than treating sources do not carry the same “considerable

weight,” but they still must be considered. See Robinson v. Astrue, 271 F. App’x

394, 396 (5th Cir. 2008) (per curiam) (“Wong performed a one-time consultative

examination of Robinson and therefore is not due special deference as a treating

physician.”); Kneeland v. Berryhill, 850 F.3d 749, 760 (5th Cir. 2017).

      Here, the ALJ gave great weight in part and little weight in part to treating

physician Dr. Perry’s opinion. A.R. 40. Specifically, he gave “great weight to her

opinion[ ] with regard to [Plaintiff’s] exertional, postural, and manipulative

                                        12
limitations . . . [and] defer[red] to the limitations she opined, finding nothing in

the . . . objective medical evidence to outweigh them.” Id. The ALJ, however, gave

little weight to Dr. Perry’s opinion that Plaintiff would “need three to four

unscheduled breaks per day, and is likely to be absent three or four times a month,”

because he found it inconsistent with the routine, conservative treatment Plaintiff

received and the diagnostic images and findings in the record. Id. Plaintiff points

to no evidence in the record controverting the ALJ’s assertion. See Pl.’s Br.; Pl.’s

Reply (ECF No. 23). Because good cause exists when a treating physician’s opinion

is unsupported by the evidence, the Court finds the ALJ did not err in rejecting this

opinion.

      However, in assigning “little weight” to a treating source’s opinion, or part

of a treating source’s opinion, the ALJ must analyze the factors under 20 C.F.R.

§ 404.1527(c); “‘absent reliable medical evidence from a treating or examining

physician controverting the claimant’s treating specialist, an ALJ may reject the

opinion of the treating physician only if the ALJ performs a detailed analysis of the

treating physician’s views under the criteria set forth in 20 C.F.R.

§ 404.1527(d)(2).’” Kneeland, 850 F.3d at 760 (emphasis in original) (quoting

Newton, 209 F.3d at 453) (noting that the regulation currently appears at 20

C.F.R. § 404.1527(c)(2)).

      In this case, while the ALJ did not explicitly mention § 404.1527(c)’s factors

in rejecting Dr. Perry’s opinion regarding Plaintiff’s need for additional breaks and

absences, his explanation for doing so evidences that he considered them. The ALJ

                                         13
gave “little weight” to that part of Dr. Perry’s opinion, even though she was

Plaintiff’s “treating primary care physician,” because “[s]he provided no

evidentiary support for [it],” and “it is inconsistent with the routine, conservative

treatment [Plaintiff received] as well as the diagnostic images and findings.” A.R.

40. These reasons indicate that the ALJ considered Dr. Perry’s examining

relationship with Plaintiff; the support she presented for her opinion, in terms of

objective evidence and explanation; and the consistency of the opinion with the

record as a whole. See 20 C.F.R. § 404.1527(c)(1), (3)-(4). The ALJ also mentioned

that Dr. Perry was Plaintiff’s “long-time primary care physician, who regularly

treated [her] and who was familiar with her multiple impairments,” which

demonstrates that he considered the nature and extent of the treatment

relationship and Dr. Perry’s specialization. A.R. 40; 20 C.F.R. § 404.1527(c)(2),

(5). It is clear, therefore, that the ALJ considered the regulatory factors and did not

err in determining the weight to assign Dr. Perry’s opinion.

      Plaintiff asserts the ALJ erred in assigning little weight to Dr. Perry’s opinion

regarding Plaintiff’s need for additional breaks and absences, and, therefore,

contends that the ALJ’s RFC determination is not supported by substantial

evidence. Pl.’s Br. 16-17. But “[i]t is the responsibility of the ALJ to interpret ‘the

medical evidence to determine [a claimant’s] capacity for work.’” Fontenot v.

Colvin, 661 F. App’x 274, 277 (5th Cir. 2016) (per curiam) (quoting Taylor v.

Astrue, 706 F.3d 600, 603 (5th Cir. 2012) (per curiam)). “‘[T]he ALJ is entitled to

determine the credibility of medical experts as well as lay witnesses and to weigh

                                          14
their opinions and testimony accordingly.’” Id. (brackets in original) (quoting

Moore v. Sullivan, 919 F.2d 901, 905 (5th Cir. 1990) (per curiam)). “If supported

by substantial evidence, the Commissioner's findings are deemed conclusive, and

the court must accept them.” Jones v. Astrue, 851 F. Supp. 2d. 1010, 1015 (N.D.

Tex. 2012) (citing Richardson, 402 U.S. at 390). Substantial evidence in this

context, “means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson, 402 U.S. at 401.

       Here, the ALJ did not reject Dr. Perry’s opinion; rather, he gave her opinion

great weight in part and little weight in part. A.R. 40. He gave great weight to her

opinion regarding Plaintiff’s “exertional, postural, and manipulative limitations”

and deferred to the limitations she opined, “finding nothing in the . . . objective

medical evidence to outweigh them.” Id. Accordingly, the Court concludes

substantial evidence supports Plaintiff’s RFC to “perform less than the full range

of ‘light’ work.” Id. 36.

                                   Conclusion

       The ALJ applied the correct legal standards, and substantial evidence

supports the ALJ's decision that Plaintiff is not disabled within the meaning of the

Social Security Act. Therefore, the hearing decision is AFFIRMED in all respects.


Signed September 27, 2019.




                                         15
